Order entered June 6, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00590-CV

                       IN RE PULTE HOMES OF TEXAS , LP, Relator

                  Original Proceeding from the 416th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-04147-2013

                                             ORDER
       Before the Court is relator’s May 20, 2016 petition for writ of mandamus. The Court

requests that real parties in interest and respondent file their responses, if any, to the petition on

or before June 21, 2016.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE